              Case 2:19-mc-51174-MOB ECF No. 1, PageID.1 Filed 08/14/19 Page 1 of 60
                                                                  AUSA:      John McCormack IV               Telephone: (202) 262-7011
AO 106 (Rev. 04/10) Application for a Search Warrant   Agent:                Stephen T. Osterling            Telephone: (313) 815-7887


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan
             In the Matter of the Search of
         (Briefly describe the property to be searched                 )                   Case: 2:19-mc-51174 -1
          or identify the person by name and address)                  )                   Judge: Battani, Marianne O.
                                                                       )          Case No.
      NEW BEGINNINGS ADULT CENTER                                                           Filed: 08-14-2019 At 11:19 AM
                                                                       )
      INC. / OAKVIEW ADULT DAY CARE                                                        IN RE:SEALED MATTER(SW)(MLW)
                                                                       )
      18954 – 18966 Greenfield Road
                                                                       )
      Detroit, Michigan 48235
                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See ATTACHMENT A.

located in the              Eastern               District of              Michigan             , there is now concealed (identify the
person or describe the property to be seized):
See ATTACHMENT B.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ✔ contraband, fruits of crime, or other items illegally possessed;
                  ✔ property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                          Offense Description
18 U.S.C. § 1347 & 1349                                  Health Care Fraud & Conspiracy to Commit Health Care Fraud
18 U.S.C. § 371                                          Conspiracy to Defraud the United States and Pay Health Care Kickbacks
          The application is based on these facts:
See attached AFFIDAVIT.

                 Continued on the attached sheet.
                 Delayed notice          days (give exact ending date if more than 30 days:                             ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date:      August 14, 2019
                                                                                                    Judge’s signature
City and state: Detroit, MI                                            Hon. Anthony P. Patti              U. S. Magistrate Judge
                                                                                               Printed name and title
   Case 2:19-mc-51174-MOB ECF No. 1, PageID.2 Filed 08/14/19 Page 2 of 60




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


IN THE MATTER OF:                          Case No.
THE SEARCH OF
                                           Filed Under Seal
NEW BEGINNINGS ADULT
                                                      Case: 2:19-mc-51174 -1
CENTER INC. / OAKVIEW ADULT
                                                      Judge: Battani, Marianne O.
DAY CARE                                               Filed: 08-14-2019
18954 – 18966 Greenfield Road                         IN RE:SEALED MATTER(SW)
Detroit, Michigan 48235                               (MLW)



              AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

         I, Stephen T. Osterling, Special Agent for the Federal Bureau of

   Investigation, being duly sworn, depose and state as follows:

   I.    INTRODUCTION AND AGENT BACKGROUND

         1.     I make this affidavit in support of an application under Rule 41

   of the Federal Rules of Criminal Procedure for a search warrant for the

   premises of New Beginnings Adult Center Inc. (“NEW BEGINNINGS”)

   located at 18954 - 18966 Greenfield Road, Detroit, Michigan (“Subject

   Premises”), located within the Eastern District of Detroit.

         2.     Based upon information obtained by the Federal Bureau of

   Investigation (FBI) and Department of Health and Human Services Office of

   the Inspector General (HHS-OIG) there is probable cause to believe, and I
                                      1
Case 2:19-mc-51174-MOB ECF No. 1, PageID.3 Filed 08/14/19 Page 3 of 60




do believe, that EMORY MATTHEWS is (a) engaging in health care fraud

and submitting or causing the submission of false and fraudulent claims to

Medicare for services that were not medically necessary and/or were not

provided; and (b) engaging in the solicitation and receipt of illegal kickback

payments in connection with services billed to a Federal health care

program. Further, there is probable cause to believe that the Subject

Premises has evidence of these crimes.

      3.     The Subject Premises to be searched is more fully described in

the following paragraphs and in Attachment A. In Attachment B, I more

fully describe the documents, patient files, computers, currency, and other

evidence and instrumentalities of criminal conduct to be seized.

      4.     I am a Special Agent with the FBI, duly appointed according to

law and acting as such, and have been employed as such since May 2010. I

am an investigative or law enforcement officer of the United States within

the meaning of 18 U.S.C. § 2510(7), in that I am empowered by law to

conduct investigations and to make arrests.

      5.     As a Special Agent in the FBI, I have received general law

enforcement training at the FBI Academy, as well as specialized training on

the subjects of health care fraud, money laundering and telephone analysis

from the FBI, and I have been personally involved in investigations


                                      2
Case 2:19-mc-51174-MOB ECF No. 1, PageID.4 Filed 08/14/19 Page 4 of 60




concerning health care fraud, prescription drug diversion, and methods used

to finance and conceal the proceeds of those operations. I have investigated

and conducted surveillance on numerous doctors, pharmacies, and

prescription drug dealers. I have consulted with agents and officers of

numerous federal, state, and local agencies to gain an understanding of

current trends in the diversion of prescription drugs and health care fraud. I

am currently assigned to the Detroit division of the FBI and my duties

include investigating health care fraud and prescription drug diversion.

      6.     As a Special Agent with the FBI, I am responsible for

investigating violations of United States federal law, including, but not

limited to Title 18, United States Code, Section 1347 (Health Care Fraud);

Title 18, United States Code, Section 1349 (Conspiracy to Commit Health

Care Fraud); 42 U.S.C. § 1320a-7b(b)(1)(A) and 1320a-7b(b)(2)(A)

(Payment and/or Receipt of Health Care Kickbacks); and 21 U.S.C. § 841

(Unlawful Distribution of a Controlled Substance). In connection with

investigating these offenses, I have participated in the execution of search

warrants for documents and other evidence in cases involving violations of

these offenses.

      7.     I have knowledge of the facts set forth in this affidavit as a

result of my participation in the investigation and information provided to


                                       3
Case 2:19-mc-51174-MOB ECF No. 1, PageID.5 Filed 08/14/19 Page 5 of 60




me by other law enforcement agents. Information pertinent to this

investigation was also provided by AdvanceMed, a private entity which

contracts with HHS to act as the zone program integrity contractor (“ZPIC”)

for Michigan. The ZPIC is responsible for the protection of the Medicare

Trust Fund and conducts investigations and audits designed to protect the

Medicare program from waste, fraud, and abuse. This affidavit is intended

to show merely that there is sufficient probable cause for the requested

warrant and does not set forth all of my knowledge about this matter.

      8.     Based on my training and experience, and the information set

forth below, there is probable cause to believe that certain evidence, and

fruits and instrumentalities, supporting violations of the following federal

criminal statutes is presently maintained or stored at the Subject Premises:

                a. Title 18 U.S.C. § 1347, Health Care Fraud;

                b. Title 18 U.S.C. §1349, Conspiracy to Commit Health

                   Care Fraud;

                c. Title 42, U.S.C. § 1320a-7b(b)(2)(A), Payment of

                   Kickbacks in Connection with a Federal Health Care

                   Program;

                d. Title 42 U.S.C. § 1320a-7b(b)(1)(A) Soliciting and/or

                   Receiving Kickbacks in Connection with a Federal


                                      4
Case 2:19-mc-51174-MOB ECF No. 1, PageID.6 Filed 08/14/19 Page 6 of 60




                       Health Care Program; and

                    e. Title 18 U.S.C. § 371, Conspiracy to Defraud the United

                       States and Pay Health Care Kickbacks.

   II.         VIOLATION STATUTES

         9.      Title 18, United States Code, Section 1347, prohibits health

care fraud: Whoever knowingly and willfully executes, or attempts to

execute, a scheme or artifice — (1) to defraud any health care benefit

program; or (2) to obtain, by means of false or fraudulent pretenses,

representations, or promises, any of the money or property owned by, or

under the custody or control of, any health care benefit program, in

connection with the delivery of or payment for health care benefits, items, or

services, shall be fined under this title or imprisoned not more than 10 years,

or both.

         10.     Title 18, United States Code, Section 1349, provides that any

person who attempts or conspires to commit health care fraud shall be

subject to the same penalties as those proscribed in 18 U.S.C. § 1347.

         11.     Title 18, United States Code, Section 24(b), defines a “health

care benefit program” as, among other things, “any public or private plan . . .

affecting commerce, under which any medical benefit, item, or service is

provided to any individual, and includes any individual or entity who is


                                          5
Case 2:19-mc-51174-MOB ECF No. 1, PageID.7 Filed 08/14/19 Page 7 of 60




providing a medical benefit, item, or service, for which payment may be

made under the plan.”

      12.    Title 42, United States Code, Section 1320a-7b(b)(2)(A),

prohibits knowingly and willfully offering and paying any remuneration

(including any kickback, bribe, or rebate) in return for referring an

individual to a person for the furnishing or arranging of any item or service

for which payment may be made in whole or part by Medicare, a federal

health care benefits program as defined by 18 U.S.C. § 24(b).

      13.    Title 42, United States Code, Section 1320a-7b(b)(1)(A),

prohibits the solicitation and receipt of any remuneration, whether direct or

indirect, in return for referring an individual to a person for the furnishing or

the arranging of furnishing of any service for which payment may be made

under a Federal health care program.

      14.    Title 18, United States Code, Section 371 provides that it a

criminal offense “[i]f two or more persons conspire either to commit any

offense against the United States, or to defraud the United States, or any

agency thereof in any manner for any purpose.”




                                       6
Case 2:19-mc-51174-MOB ECF No. 1, PageID.8 Filed 08/14/19 Page 8 of 60




   III.     THE MEDICARE PROGRAM

             A. OVERVIEW

      15.    The Medicare Program (“Medicare”) is a federally-funded

health care program providing benefits to persons who are over the age of

sixty-five or disabled. Medicare is administered by the Centers for Medicare

and Medicaid Services (CMS), a federal agency within HHS. Individuals

who receive Medicare benefits are referred to as Medicare “beneficiaries.”

      16.    Medicare is a “health care benefit program,” as defined by 18

U.S.C. § 24(b).

      17.    Medicare has four parts: hospital insurance (Part A), medical

insurance (Part B), Medicare Advantage (Part C), and prescription drug

benefits (Part D). More specifically, Part A covers inpatient hospital

services, home health and hospice care, and skilled nursing and

rehabilitation. Part B covers the cost of physician services, medical

equipment and supplies, and other health services and supplies not paid by

Part A.

      18.    By becoming a participating provider in Medicare, enrolled

providers agree to abide by the policies and procedures, rules, and regulations

governing reimbursement. To receive Medicare funds, enrolled providers,

together with their authorized agents, employees, and contractors, are required


                                      7
Case 2:19-mc-51174-MOB ECF No. 1, PageID.9 Filed 08/14/19 Page 9 of 60




to abide by all the Provisions of the Social Security Act, the regulations

promulgated under the Act, and applicable policies and procedures, rules, and

regulations issued by CMS and its authorized agents and contractors.

       19.    Medicare providers are required to maintain all records that

disclose the extent of services provided and significant business transactions

for at least a period of six years.

       20.    This investigation involves home health care. Home health care

services typically involve skilled nursing, physical therapy, and speech

pathology services to homebound patients. Home health and adult day center

services are covered by Part A.

       21.    This investigation also involves psychotherapy services provided

in residential building settings that are covered by Medicare Part B. Under

Medicare Part B, services must be medically necessary and provided by

licensed physicians or otherwise qualified medical professionals. Medicare

claims for Part B services are processed and paid by Medicare Administrative

Contractors, known as MACs, who contract with CMS to administer specific

parts of the Medicare program in specific jurisdictions.

       22.    CMS relies on a network of MACs to process Medicare claims,

and MACs serve as the primary operational contact between the Medicare

Fee-For-Service program, and approximately 1.5 million health care


                                      8
Case 2:19-mc-51174-MOB ECF No. 1, PageID.10 Filed 08/14/19 Page 10 of 60




providers enrolled in the program. MACs enroll health care providers in the

Medicare program and educate providers on Medicare billing requirements,

in addition to answering provider and beneficiary inquiries.

         23.   Medicare claims for Parts A and B are processed and paid by

insurance organizations known as fiscal intermediaries and carriers,

respectively, who contract with CMS to administer their specific part of the

Medicare program.

         24.   Medicare will not pay for or reimburse services that are procured

by kickbacks, in violation of Title 42, United States Code, Section 1320a-

7b(b).

               B. HOME HEALTH CARE REQUIREMENTS

         25.   Medicare’s regulations for home health services require a home

health agency (“HHA”) to be licensed by the state in which it is located,

submit an application to Medicare, and be certified by a state agency. A

qualified HHA receives a Medicare provider number that is used for the

submission, processing, and payment of claims.

         26.   Medicare coverage for home health services requires that the

following qualifying conditions, among others, be met: (a) the Medicare

beneficiary is “homebound” and does not have a willing care-giver to assist

him or her; (b) the beneficiary needs skilled nursing services, physical


                                        9
Case 2:19-mc-51174-MOB ECF No. 1, PageID.11 Filed 08/14/19 Page 11 of 60




therapy, or occupational therapy; (c) the beneficiary is under the care of a

qualified physician who established a written Plan of Care for the beneficiary,

signed by the physician and by a Registered Nurse (RN) (or therapist if only

therapy services are provided) from the HHA; (d) skilled nursing services are

provided by, or under the supervision of, an RN in accordance with the Plan

of Care; and (e) the services provided are medically necessary.

      27.    A beneficiary is considered “homebound” if he or she has a

condition, due to an illness or injury, that restricts his or her ability to leave

the home except with the aid of another individual or a supportive device, or

if the beneficiary has a condition such that leaving his or her home is

medically contraindicated.

      28.    To determine the proper level of care for a particular beneficiary,

Medicare requires that HHAs perform a comprehensive initial evaluation,

which includes a patient-specific, comprehensive assessment that accurately

reflects the patient’s current health and provides information to measure the

patient’s progress. Medicare requires that (1) an RN or qualified therapist

perform the initial assessment (on an OASIS form), and (2) HHAs maintain a

clinical record of services they provide to each beneficiary, including signed

and dated clinical and progress notes recording each home visit made to the

beneficiary (Skilled Nursing Notes). Skilled Nursing Notes must include the


                                        10
Case 2:19-mc-51174-MOB ECF No. 1, PageID.12 Filed 08/14/19 Page 12 of 60




identity of the individual who performed the visit, the name of the patient, and

the type of service performed.

      29.    Medicare compensation to HHAs is based upon a prospective

payment system (PPS), which pays the HHA a base payment that can be

adjusted to reflect the severity of the beneficiary’s condition and care needs.

Medicare PPS pays HHAs for every 60-day “episode” of services provide to

each beneficiary. At the beginning of an episode, Medicare will pay 60 percent

of the cost of the episode once the patient has been evaluated and a Plan of

Care determined. At the end of the episode, Medicare pays the balance based

on how much home health care was actually provided in the episode. If the

beneficiary is still eligible for care at the end of the episode, a second episode

of services can be provided. Each subsequent episode must be based upon a

new assessment of the patient, including a new OASIS form, wherein the

beneficiary’s physician and RN (or therapist) re-certifies the beneficiary’s

medical condition, need for services, and a new Plan of Care.

             C. SOCIAL WORKER – PSYCHOTHERAPY SERVICES

      31. Medicare Part B covers clinical social worker services (see

generally 42 C.F.R. § 410.73) furnished for the diagnosis and treatment of

mental illness that the clinical social worker (“CSW”) is legally authorized

to perform under State law and the services must be of a type that would be


                                        11
Case 2:19-mc-51174-MOB ECF No. 1, PageID.13 Filed 08/14/19 Page 13 of 60




covered if they were furnished by a physician or as an “incident to” a

physician's professional service and must meet the requirements of this

section. 42 C.F.R. § 410.26 states that Medicare Part B pays for services

and supplies “incident to” the service of a physician (or other practitioner)

and the services and supplies must be furnished under the direct supervision

of the physician (or other practitioner). Direct supervision means the level

of supervision by the physician (or other practitioner) of auxiliary personnel

as defined in 42 C.F.R. § 410.32(b)(3)(ii), which defines direct supervision

in the office setting as meaning the physician must be present in the office

suite and immediately available to furnish assistance and direction

throughout the performance of the procedure.

      32.    Local Coverage Determinations (LCD) are defined in Section

1869(f)(2)(B) of the Social Security Act (the Act). This section states: “For

purposes of this section, the term ‘local coverage determination’ means a

determination by a fiscal intermediary or a carrier under Part A or Part B, as

applicable, respecting whether or not a particular item or service is covered

on an intermediary or carrier-wide basis under such parts, in accordance

with Section 1862(a)(1)(A).” LCDs are created by the MACs.

      33.    LCD A54829, titled “Clinical Social Worker Services”,

effective February 1, 2016, states Services furnished as an incident to CSW


                                       12
Case 2:19-mc-51174-MOB ECF No. 1, PageID.14 Filed 08/14/19 Page 14 of 60




personal professional services are not covered. (Medicare Learning Network

Mental Health Services, ICN 903195, January 2015).

      34.    LCD 30489 titled “Psychiatry and Psychological Services”

applied to the primary geographical jurisdiction of Michigan. LCD 30489

was archived and LCD L34616, which became effective October 1, 2015, is

the active LCD pertaining to Psychiatry and Psychology services.

      35.     LCDs 30489 and L34616 specified that Medicare coverage of

psychotherapy does not include teaching grooming skills, monitoring

activities of daily living (ADL), recreational therapy (dance, art, play), or

social interaction. It also does not include oversight activities such as house

or financial management. Personal and group dynamics are discussed and

explored in a therapeutic setting allowing emotional catharsis, instruction,

insight, and support. When covered by Medicare, the group size should be

of a size that can be successfully led (e.g., maximum of 12 people). For

Medicare coverage, group therapy does not include: socialization, music

therapy, recreational activities, art classes, excursions, sensory stimulation or

eating together, cognitive stimulation, or motion therapy.

   IV.      PROBABLE CAUSE

      30.    In April 2019, a Confidential Human Source (CHS-1), whose

information was previously found to be timely, reliable, and credible,


                                       13
Case 2:19-mc-51174-MOB ECF No. 1, PageID.15 Filed 08/14/19 Page 15 of 60




provided information regarding alleged health care fraud and illegal

kickback payments occurring in Detroit, Michigan. CHS-1 was

identified by the FBI during its investigation into a health care fraud

scheme unrelated to the subject matter of this affidavit. CHS-1 pled

guilty to one count of Title 18 U.S.C. §1349, Conspiracy to Commit Health

Care Fraud in connection with his/her role in that matter in early 2018.

      31.   In May 2019, the FBI and HHS-OIG initiated an

investigation into this activity. The investigation included public

complaints, witness interviews, surveillance operations, medical billing

records, and CHS-1 recordings made under the supervision of law

enforcement.

            A. CORPORATE RECORDS

      32.   According to the Michigan Department of Licensing and

Regulatory Affairs (“LARA”) website, Oakview Adult Day Care

(“OAKVIEW”) was incorporated on September 30, 2014, with the

expressed purpose to “watch elderly people in the daytime that can’t stay

home by themself [sic].” The incorporators were EMORY MATTHEWS

(“MATTHEWS”), Janay Schaffer, and Yolanda Matthews, known to be

MATTHEWS’ wife. The 2015, 2016, and 2017 annual filings were all filed

on August 17, 2017. These filings listed the business address as 18966


                                     14
Case 2:19-mc-51174-MOB ECF No. 1, PageID.16 Filed 08/14/19 Page 16 of 60




Greenfield Road, Detroit, Michigan.

      33.   A Certificate of Correction was filed with LARA on October

22, 2014, to add Zahir Shah (“SHAH”) to the OAKVIEW company filing.

In July 2017, SHAH was indicted by the United States District Court for the

Eastern District of Michigan on one count of conspiracy to commit health

care fraud, one count of conspiracy to pay and receive health care kickbacks,

and two counts of payments of kickbacks in connection with a federal health

care program in connection with operation of the home health company

Exceptional Home Health Care Inc. from 2007 to July 2017. See case no.

2017-cr-20467. On April 22, 2019, SHAH pled guilty to one count of

Conspiracy to Commit Health Care Fraud and Wire Fraud and one count of

Conspiracy to Pay and Receive Health Care Kickbacks. Id.

      34.   According to LARA, NEW BEGINNINGS was incorporated

on June 8, 2018, with Javon Brown listed as the Resident Agent. Yolanda

Matthews was identified as the company’s President, Treasurer, Secretary,

and Director. The company’s address was listed as 18954 Greenfield Road,

Detroit, Michigan. This was consistent with Medicare’s billing records,

which identify both Javon Brown and Yolanda Matthews as owners.

Yolanda Matthews is further identified as CEO.




                                      15
Case 2:19-mc-51174-MOB ECF No. 1, PageID.17 Filed 08/14/19 Page 17 of 60




             B. INTERVIEWS/MEDICARE DATA

      35.    CHS reported that MATTHEWS was the owner/operator of

multiple adult foster homes and an adult day care facility, OAKVIEW.

Each day, MATTHEWS arranged for the residents of his foster homes to be

transported from their homes to OAKVIEW. At OAKVIEW, the patients all

appeared to be drug addicts, homeless people, and people with mental

illness. Patients were sleeping throughout the facility, including being

“passed out in closets.” CHS did not observe any indication that any

services were being rendered to the patients.

      36.    According to billing information from Medicare, OAKVIEW

was enrolled as a Medicare provider as of October 14, 2014. The current

address for the company is 18966 Greenfield, which was effective as of

December 1, 2015. Janay Schaffer is listed as the owner of the company and

Yolanda Matthews as a “Managing Employee”.

      37.    Affiant reviewed Medicare billing records for OAKVIEW.

Between April 1, 2014, and January 24, 2019, OAKVIEW billed Medicare

approximately $4.6 million and was paid $2.0 million. Nearly all (99%) of

these billings were for psychotherapy and group psychotherapy.

      38.    Investigators became aware that around January 2019,

MATTHEWS stopped billing under OAKVIEW and began billing under a


                                      16
Case 2:19-mc-51174-MOB ECF No. 1, PageID.18 Filed 08/14/19 Page 18 of 60




new entity, NEW BEGINNINGS, for the same practices. NEW

BEGINNINGS became a Medicare provider on or about September 15,

2018. Between January 16, 2019, and April 29, 2019, NEW BEGINNINGS

billed Medicare approximately $291,000 and was paid $142,000 in

connection with approximately 4,585 claims submitted on behalf of 81

beneficiaries. Again, 99% of these billings were for psychotherapy and

group psychotherapy. Likewise, all 81 of Medicare beneficiaries for which

NEW BEGINNINGS submitted claims for services had the exact same

primary diagnosis code, F329, “Major depressive disorder, single episode,

unspecified.” Based on my training and experience, I know that when a

Medicare provider’s patients all have the exact same primary diagnosis that

is a possible indicator of fraud. Outside of a few highly specialized medical

practices, it is unusual to see such a high percentage of a single diagnosis.

Based on my training and experience, this occurs at practices engaged in

health care fraud so that the practice can use this inappropriate diagnosis in

order to justify procedures that are not medically necessary.

      39.    In May 2019, Affiant interviewed a former employee of

OAKVIEW, Employee DG. Employee DG is a social worker and worked at

OAKVIEW for four days around February 2018 before leaving the

company. Employee DG stated many of the patients at OAKVIEW were not


                                       17
Case 2:19-mc-51174-MOB ECF No. 1, PageID.19 Filed 08/14/19 Page 19 of 60




cognizant enough to participate in psychotherapy. As such, services for

these patients should not be billed to Medicare. Employee DG stated that

the owner, MATTHEWS, wanted DG to bill for everyone and DG refused.

Employee DG was informed by investigators that OAKVIEW billed

Medicare for $3,000 using Employee DG’s National Provider Identification

(“NPI”) number. In response, Employee DG opined, “That’s too much.”

      40.   In June 2019, Affiant interviewed HW, whose brother was a

resident of one of MATTHEWS’ foster homes and a patient at OAKVIEW.

HW, who was his brother’s guardian, had previously filed a complaint with

Medicare after seeing his brother’s Explanation of Benefits from Medicare.

HW observed his brother’s insurance was billed for daily psychotherapy

sessions. His brother told HW that he was not receiving these therapy

services. Additionally, HW opined that his brother was so heavily

medicated that he would not have been able to receive these services. HW

confronted MATTHEWS about this. MATTHEWS’ response was to tell

HW if he was not satisfied with his brother’s care, HW could take his

brother to another facility, which HW did.

      41.   HW noted that his brother was a patient at OAKVIEW for

approximately two months. Affiant reviewed OAKVIEW’s Medicare

billing data which showed that OAKVIEW billed for therapy services


                                     18
Case 2:19-mc-51174-MOB ECF No. 1, PageID.20 Filed 08/14/19 Page 20 of 60




purportedly rendered to HW’s brother on twenty-seven days between

November 15, 2016, and January 4, 2017. These services were billed to

Medicare for $3,250 and OAKVIEW received payment of $1,025 from

Medicare.

      42.   Medicare billing records for OAKVIEW indicate that

OAKVIEW billed Medicare for 30.5 hours of psychotherapy services

purportedly performed by Licensed Clinical Social Worker (“LCSW”) Jerel

Bickerson on December 22, 2017. These claims were in connection with

services purportedly rendered to 16 Medicare beneficiaries. These services

were billed to Medicare for $2,025 and OAKVIEW received a payment of

$373.80 from Medicare.

      43.   Medicare billing records also indicate that OAKVIEW billed

Medicare for 15 hours of psychotherapy services purportedly performed by

Bickerson on December 13, 2017. These claims were in connection with

services purportedly rendered to 22 Medicare beneficiaries. These services

were billed to Medicare for $2550 and OAKVIEW received a payment of

$765.20 from Medicare.

      44.   Medicare billing records also indicate that OAKVIEW billed

Medicare for 16 hours of psychotherapy services purportedly performed by

LCSW Philip Jackson on December 12, 2017. These claims were in


                                    19
Case 2:19-mc-51174-MOB ECF No. 1, PageID.21 Filed 08/14/19 Page 21 of 60




connection with services purportedly rendered to 24 Medicare beneficiaries.

These services were billed to Medicare for $2720 and OAKVIEW received a

payment of $912 from Medicare.

      45.   Medicare billing records for OAKVIEW indicate that

OAKVIEW billed Medicare for 15 hours of psychotherapy services

purportedly performed by LCSW Cynthia Reynolds on December 16, 2015.

These claims were in connection with services purportedly rendered to 29

Medicare beneficiaries. These services were billed to Medicare for $2,100

and OAKVIEW received a payment of $800.94 from Medicare.

      46.   Likewise, Medicare billing records for NEW BEGINNINGS

indicate that NEW BEGINNINGS billed Medicare for 18 hours of

psychotherapy services purportedly performed by LCSW Melanie Chismody

on July 16, 2019. These claims were in connection with services purportedly

rendered to 9 Medicare beneficiaries. These services were billed to

Medicare for $3,150 and OAKVIEW received a payment of $737.82 from

Medicare.

      47.   Similarly, Medicare billing records for NEW BEGINNINGS

indicate that NEW BEGINNINGS billed Medicare for 18 hours of

psychotherapy services purportedly performed by LCSW Delano Willis on

the same day, July 16, 2019. These claims were in connection with services


                                     20
Case 2:19-mc-51174-MOB ECF No. 1, PageID.22 Filed 08/14/19 Page 22 of 60




purportedly rendered to 9 Medicare beneficiaries. 1 These services were

billed to Medicare for $3,150 and OAKVIEW received a payment of

$983.70 from Medicare.

        48.      Based on my training and experience, these are all abnormally

high numbers of total hours of service billed for a given day and are possible

indicators of health care fraud.

                 C. SHAH INVESTIGATION

        49.      In connection with the investigation into SHAH, special agents

from the FBI and other federal agencies conducted interviews of employees

of SHAH. Among these was Employee KY who was interviewed in

February 2018. Employee KY stated MATTHEWS recruited patients for

SHAH’s home health care agency. Employee KY described that

MATTHEWS recruited patients from an adult day care located near 7 Mile

Road and Greenfield Roads (which Affiant knows to describe 18954 - 18966

Greenfield) and wanted all of his patients to get both home health care and

go to adult day care. Employee JE, interviewed in April 2018, also knew

MATTHEWS to be a patient recruiter and recalled seeing MATTHEWS at

SHAH’s office.



1Of these 9 Medicare beneficiaries that purportedly received services from LCSW Delano Willis on July
16, 2019 there were 3 Medicare beneficiaries that also had claims of services purportedly rendered by
LCSW Melanie Chismody also on July 16, 2019.

                                                  21
Case 2:19-mc-51174-MOB ECF No. 1, PageID.23 Filed 08/14/19 Page 23 of 60




             D. HOME HEALTH COMPANY A

      50.    CHS-1 further reported that representatives from home health

care agencies came to OAKVIEW to see patients. The representatives had

the patients sign visit logs as if they received home health care services such

as physical therapy, but no such services were rendered. The representatives

then paid illegal kickbacks to MATTHEWS in exchange for the ability to

sign up the patients with the home health care agency.

      51.    For example, CHS-1 stated that on March 26, 2019, CHS-1

observed seven patients sign visit logs for Company A, a home health care

agency who is enrolled as a Medicare provider, despite no services being

rendered to those patients. While the patients were signing the logs, CHS-1

observed the owner of Company A, identified as Individual A, give

MATTHEWS cash in exchange for the referrals of these patients. Individual

A told CHS-1 he pays MATTHEWS $400 to $500 per patient referral.

      52.    One of these patients was identified by CHS-1 as Patient MM.

Affiant reviewed Medicare billing data for Company A. Affiant observed

that Company A billed Medicare for a home health care episode for Patient

MM beginning on February 12, 2019, and ending on April 6, 2019. The

billing records reflected that Company A provided twelve physical therapy

visits “performed by a qualified physical therapist in the home health or


                                      22
Case 2:19-mc-51174-MOB ECF No. 1, PageID.24 Filed 08/14/19 Page 24 of 60




hospice setting” to include a visit on March 26, 2019. In connection with

this home health care episode, Company A was paid $3,622 by Medicare.

OAKVIEW and NEW BEGINNINGS combined to bill Medicare $11,255

for services purportedly rendered to Patient MM between September 25,

2018, and April 23, 2019.

      53.   Affiant compared Medicare billing records for Company A,

OAKVIEW, and NEW BEGINNINGS. Company A shared 11 patients with

OAKVIEW and/or NEW BEGINNINGS between January 1, 2014, and June

6, 2019. During that time period, Company A billed these Medicare for

these patients for a total amount of approximately $25,000.

            E. HOME HEALTH COMPANY B

      54.   On multiple occasions, CHS-1 observed a physical therapist

from another home health care agency enrolled as a Medicare provider,

Company B, at OAKVIEW. On one occasion, the physical therapist showed

CHS-1 a list of patient names he was there to see. The list had the names of

approximately twenty patients.

      55.   CHS-1 reported that on multiple occasions MATTHEWS told

CHS-1 that Company B pays him $800 per patient referral. During one of

these conversations on June 14, 2019, which was recorded by CHS-1 and

has been reviewed by Affiant, MATTHEWS stated he charges Company B


                                     23
Case 2:19-mc-51174-MOB ECF No. 1, PageID.25 Filed 08/14/19 Page 25 of 60




$800 per patient but only makes $500 because he has to pay $300 to a

middle man. In another recorded conversation on June 3, 2019,

MATTHEWS stated Company B typically pays him $5,000 at a time:

             MATTHEWS: They give me like 5,000 at a time.

             CHS-1: Who does?

             M: [Company B].

             CHS-1: Oh, shit.

             M: [Company B] is good people, man.

      56.    Affiant compared Medicare billing records for Company B,

OAKVIEW, and NEW BEGINNINGS. Company B shared 27 patients with

OAKVIEW, and/or NEW BEGINNINGS between January 1, 2014, and

June 6, 2019. During that time period, Company B billed these Medicare for

these patients for a total amount of approximately $78,000.

             F. CHS RECORDINGS

      57.    CHS-1 reported that MATTHEWS approached CHS-1 and

asked if CHS-1 was interested in purchasing patients from MATTHEWS for

CHS-1 to bill to Medicare for home health services. Initially, MATTHEWS

offered to sell patients to CHS for $800 per patient. In a subsequent

conversation on May 22, 2019, which was consensually recorded by CHS-1

and has been reviewed by Affiant, CHS-1 and MATTHEWS agreed to a


                                      24
Case 2:19-mc-51174-MOB ECF No. 1, PageID.26 Filed 08/14/19 Page 26 of 60




price of $700 per patient and an initial purchase of two patients.

      58.    On June 3, 2019, the investigative team provided CHS-1 with

$1,400 cash to be used to complete this transaction which was recorded for

both audio and video. During the meeting, CHS-1 asked MATTHEWS if

MATTHEWS was able to get two patients. MATTHEWS responded, “No, I

ain’t did nothing ‘til get money.” Later, MATTHEWS told CHS-1, “They

[Company B] norm give me 8, I told you 7.”

      59.    Later in the conversation, CHS-1 asked if he could get two

patients later in the week, stating CHS-1 will pay MATTHEWS upfront.

MATTHEWS responded, “Yeah, this Thursday I get you two. But I can’t

do a whole lot because I’m obligated to them [Company B].” Later on,

CHS-1 asked if they were good on “what we agreed upon,” and

MATTHEWS answered, “Yeah, yeah. We’ll do two...Okay, so 14?” CHS-1

then provided the $1,400 to MATTHEWS, which MATTHEWS then

counted.

      60.    At the conclusion of the meeting, MATTHEWS told CHS-1,

“Keep that between me and you.” When CHS-1 asked what MATTHEWS

was talking about, MATTHEWS stated, “You know, the business.”

MATTHEWS directed CHS-1 not to talk about their business on the phone,

stating, “And then, um, we ain’t gonna talk on the phone.”


                                      25
Case 2:19-mc-51174-MOB ECF No. 1, PageID.27 Filed 08/14/19 Page 27 of 60




      61.    On June 4, 2019, CHS-1 received a text message from (313)

573-9000 (“Subject Device 1”) which read: “Heck info for mr Matthews”

and provided the names of two patients and their identifiers, to include the

patients’ Medicare identification number, also known as the HIC number.

Based on my training and experience, it is apparent that presumably, the

person sending the text message was referring to this number when s/he

wrote “Heck info”.

      62.    CHS-1 and MATTHEWS had multiple conversations regarding

the physician home health care referrals for these patients. These

conversations were recorded by CHS-1 and reviewed by Affiant.

MATTHEWS explained that his doctor delayed several times and promised

to get the necessary forms authorizing home health services to CHS-1

shortly. In the meantime, MATTHEWS wanted CHS-1 to purchase

additional patient information. On June 12, 2019, MATTHEWS sent CHS-1

a picture message from phone number (248) 259-9495 (“Subject Device 2”)

of a list of 17 patients and their identifying information. MATTHEWS also

wrote these patients would “be it until late July” and that if CHS-1 “want[ed]

more I need to know today or tomorrow.”

      63.    On June 14, 2019, the investigative team provided CHS-1

$1,400 to purchase two additional patients from MATTHEWS. Later that


                                      26
Case 2:19-mc-51174-MOB ECF No. 1, PageID.28 Filed 08/14/19 Page 28 of 60




day, CHS-1 met with MATTHEWS and this meeting was again recorded for

both audio and video. During this meeting, MATTHEWS called a doctor on

speakerphone, telling CHS-1 the doctor would provide verbal authorization

to open the patients for home health care. Once the doctor was on the

phone, the doctor was not willing to provide verbal authorization to open the

patients for home health care, but indicated he would prepare the necessary

paperwork the next week and send it to CHS-1. While CHS-1 and

MATTHEWS further discussed the logistics of getting the forms to CHS-1,

MATTHEWS showed CHS-1 a text message conversation between

MATTHEWS and the doctor and said, “I sent him your stuff right there,

who to send it to.”

      64.    CHS-1 gave the $1,400 to MATTHEWS in exchange for two

more patients. MATTHEWS stated he wanted CHS-1 to be his main partner

for this. After MATTHEWS counted the money, he and CHS-1 discussed

future transactions:

             MATTHEWS: I’m gonna send you a lot, hopefully.

             CHS-1: Perfect.

             M: I get paid more dealing with you then-

             C: Yeah.

             M: -going through them.


                                       27
Case 2:19-mc-51174-MOB ECF No. 1, PageID.29 Filed 08/14/19 Page 29 of 60




      Later in the meeting, MATTHEWS continued the conversation:

              M: Next week you come Thursday?

              C: Yup.

              M: You think you can do another two?

      And later again:

              M: If you get your stuff Monday, do you think-

              C: Yeah.

              M: -you can do at least three?

      65.     On June 18, 2019, CHS-1 received via fax the physician referral

forms for five patients from a physician located in Metro Detroit. The forms

identified the physician as working for Company C. Regarding the extra

patient, MATTHEWS told CHS-1 to take care of him the next time they saw

each other.

              G. USE OF PHONES

      66.     CHS-1 reported to have multiple interactions with

MATTHEWS and/or his representatives via phone. CHS-1 provided five

phone numbers related to MATTHEWS: Subject Device 1, Subject Device

2, (313) 433-3673 (“Subject Device 3”), (313) 397-1611 (“Office Line 1”)

and (313) 307-2539. CHS-1 described Subject Device 2 as MATTHEWS’

primary contact number, but stated MATTHEWS did not like to talk about

                                       28
Case 2:19-mc-51174-MOB ECF No. 1, PageID.30 Filed 08/14/19 Page 30 of 60




criminal activity on this line. MATTHEWS was more willing to have these

discussions on Subject Device 3. Office Line 1 was the number for the

phone in MATTHEWS’ office, though other employees may answer that

phone is MATTHEWS is not there. CHS-1 did not have much information

regarding Subject Device 1 other than the messages CHS-1 received from

that number which are described below. MATTHEWS had provided (313)

307-2539 to CHS-1 as one of his contact numbers during one of their first

interactions, but CHS-1 had not spoken with MATTHEWS using that

number.

        67.   Records related to Subject Device 2, were obtained from Sprint

via subpoena. These records identify the subscriber as Lillie Brown, 38855

Plumbrook Drive, Farmington Hills, Michigan. This address is the known

residence of MATTHEWS. Tolls records show this number had 37 voice

calls with CHS-1’s phone number between April 3 and June 13, 2019. CHS-

1 also provided documentation that MATTHEWS contacted CHS via picture

message (“MMS”) and text message (“SMS”) from this number on June 12,

2019.

        68.   As previously noted, on June 12, 2019, MATTHEWS sent

CHS-1 an MMS from phone number Subject Device 2 with a list of 17

patients and their identifying information. The CHS-1 responded via SMS


                                      29
Case 2:19-mc-51174-MOB ECF No. 1, PageID.31 Filed 08/14/19 Page 31 of 60




by saying CHS-1 would look into these patients and asked if MATTHEWS

would provide the physician referral forms which authorize home health

services, also known as Face-to-Face forms, for two patients the CHS-1

previously purchased by the next Friday. MATTHEWS responded via SMS,

“Yes this week but if you want more I need to know today or tomorrow”.

      69.    Later that same day, CHS-1 and MATTHEWS had two voice

calls using Subject Device 3, which were reflected in the toll records from

Sprint and which CHS-1 recorded. Affiant reviewed these recordings. In

these calls, they discussed two patients that CHS-1 selected from the list of

17 patients that MATTHEWS previously sent and MATTHEWS expressed

that he needed payment for those two by the next Friday. He stated, “I

definitely need it Friday…’Cause tomorrow everything else will be gone.”

      70.    On June 13, 2019, CHS-1 and MATTHEWS had more phone

calls using Subject Device 3 as reflected in the toll records from Sprint and

which were recorded by CHS-1. Affiant reviewed these recordings. During

these, MATTHEWS explained there were some issues with some of the

patients which MATTHEWS had given to CHS-1 but had other patients to

replace those. MATTHEWS stated, “I still got four for you…” and listed

the patient names. CHS-1 and MATTHEWS again discussed the Face-to-

Face forms which CHS-1 needed to open the patients for home health care.


                                      30
Case 2:19-mc-51174-MOB ECF No. 1, PageID.32 Filed 08/14/19 Page 32 of 60




MATTHEWS stated that he would not be able to provide the forms

immediately, but proposed an alternative:

             MATTHEWS: I can get him [the doctor] to give you a verbal

                 and you can open ‘em when you come…

             CHS-1: I need written orders. Without that Face-to-Face, I

                 can’t bill nothing.

      71.    MATTHEWS also referred to Company B by name. Referring

to the list of 17 patients that he previously sent to CHS-1, MATTHEWS

would provide the patients owed to CHS-1 and the rest, “Well, I’m gonna

send the rest to, to, um, [Company B] next week.”

      72.    On June 17, 2019, CHS-1 and MATTHEWS had additional

voice calls using Subject Device 3. These calls were outside of the scope of

the toll records but were recorded by CHS and reviewed by Affiant. During

these calls, MATTHEWS explained there was a problem with the patients he

promised to CHS-1. “They made a mistake. And the people just sent two of

them over to [Company B] but it’s supposed to came to you.” MATTHEWS

then described how he would prevent this in the future: “I’ll use that doctor

for, for [Company B] and the doctor who sent you the stuff, I’ll use them for

you strictly.”

      73.    On June 18, 2019, MATTHEWS contacted CHS-1 and tried to


                                       31
Case 2:19-mc-51174-MOB ECF No. 1, PageID.33 Filed 08/14/19 Page 33 of 60




have CHS-1 purchase additional patients. CHS-1 believed MATTHEWS

called him using Subject Device 3. CHS-1 recorded this conversation,

which Affiant reviewed. The conversation included the following exchange:

            MATTHEWS: Hey, um, I got five more I got to get over to

               you…Yeah I got, I got my- this Saturday is my wife

               birthday party, right? And it’s her birthday, so, ah man, I’m

               kinda hit. If I send it to the other place I gotta wait. So I

               said let me see if I can get it over to you, you know?

            CHS-1: Yeah let me- I’m gonna have to talk to my people

               about that. Um, I mean-

            M: Man, please.

            C: It’s good news-

            M: Hey look, Imma, Imma have the Face-to-Face for you

               too…I got the other doctor, all I gotta do is call him.

      74.   Toll records from Sprint for Subject Device 2 identified

additional calls between the number and other phone numbers associated

with individuals known to by law enforcement to be involved in health care

fraud. For example, between June 15, 2017 and May 16, 2019, there were

458 calls between Subject Device 2 and (248) 789-0211. Open source

databases, as well as information from two additional confidential human


                                      32
Case 2:19-mc-51174-MOB ECF No. 1, PageID.34 Filed 08/14/19 Page 34 of 60




sources (CHS-2 and CHS-3) in September 2016 and March 2018, identified

(248) 789-0211 as belonging to Individual UY. CHS-2 and CHS-3 have

each provided information which has been found to be credible and reliable

in the past. CHS-3 provided a business card and copies of checks which

were the proceeds of illegal kickbacks to corroborate the information

provided about Individual UY. Both CHS-2 and CHS-3 identified

Individual UY as a patient marketer involved in receiving illegal kickbacks.

Based on the reporting, Individual UY operates his own company which

works with multiple home health care agencies to provide patients in

exchange for illegal kickbacks.

      75.    Additionally, there were 76 calls from May 30, 2017, to July

13, 2017, between Subject Device 2 and phone number (313) 588-6348.

Open source databases and reporting from the Financial Crimes

Enforcement Network (“FINCEN”) from 2015 and 2016 identified (313)

588-6348 as belonging to SHAH. As previously noted, SHAH was indicted

by the FBI in July 2017 for charges related to health care fraud and illegal

kickbacks related to home health services at Exceptional Home Health Care

Inc. from 2007 until July 2017. See case no. 2017-cr-20467. On April 22,

2019, SHAH pled guilty to one count of Conspiracy to Commit Health Care

Fraud and Wire Fraud and one count of Conspiracy to Pay and Receive


                                      33
Case 2:19-mc-51174-MOB ECF No. 1, PageID.35 Filed 08/14/19 Page 35 of 60




Health Care Kickbacks. Id.

      76.   There were also 41 calls from June 27, 2018, to August 30,

2018, between Subject Device 2 and phone number (313) 575-8111. Open

source databases identified (313) 575-8111 as belonging to Individual MD

who is a Physician’s Assistant. Individual MD was interviewed by the FBI

in May 2017 and provided this telephone number as her cell phone.

Reporting from a confidential human source (CHS-4) identified Individual

MD as soliciting illegal kickbacks in exchange for patient referrals for home

health care. CHS-4 has previously provided information found to be

credible and reliable. CHS-4 has also conducted consensual recordings at

the direction of the FBI which corroborated information previously

provided.

      77.   Records related to Subject Device 1 were obtained from Sprint

via subpoena. These records identify the subscriber as Janay Schaffer,

38855 Plumbrook Drive, Farmington Hills, Michigan. This is the same

address associated with phone number Subject Device 2 and is the known

residence of MATTHEWS.

      78.   As noted above, telephone number Subject Device 1 sent MMS

and SMS messages containing patient information to CHS-1 on June 4,

2019. This was the day after CHS-1 purchased two patients from


                                     34
Case 2:19-mc-51174-MOB ECF No. 1, PageID.36 Filed 08/14/19 Page 36 of 60




MATTHEWS. Toll records showed this number was in contact with other

parties to this scheme. There were 1,007 contacts (12 text messages and 995

voice calls) with (248) 506-2658, a number which open source databases

and FINCEN reporting identified as belonging to Janay Schaffer, the

Resident Agent for OAKVIEW according to LARA filings. There were 944

contacts (4 text messages and 940 voice calls) with (248) 506-5891, a

number which open source databases, CHS-1 reporting, and bank records

show as belonging to MATTHEWS’ wife Yolanda Matthews. There were

also 882 voice calls with Subject Device 2.

      79.   CHS-1 identified Subject Device 3 as the phone number for the

cellular telephone which MATTHEWS talked more freely on. During the

meeting on June 14, 2019, which CHS-1 recorded and Affiant has reviewed,

MATTHEWS discussed this and his use of multiple phone numbers in

general:

            MATTHEWS: This is like, uh, a minute phone from the dollar

                store.

            CHS-1: Yeah.

            M: I just put minutes on it-

            C: Oh.

            M: So I can’t really talk on this phone. This is, you know,


                                     35
Case 2:19-mc-51174-MOB ECF No. 1, PageID.37 Filed 08/14/19 Page 37 of 60




               regulated from the government, so-

            C: Yeah, yeah.

            M: I try not to do too much talking on this one.

            C: Yeah, yeah.

            M: But this one right here, I can actually talk on. But I don’t got

               him programmed in here, but-

            C: That’s the one I talk to you on though, right? Just so I know

               which one to-

            M: This is the, the- this the 248.

            C: Okay.

            M: This the one I don’t like to talk on.

            C: Okay. The 433 we good.

            M: We can talk-

            C: Okay, perfect.

            M: On that one-

            C: Perfect, yup.

            M: You know what I’m saying? But this one, if you need to fax

               me anything, do it on this one.

            C: I got you.

            M: I mean, um, text-


                                      36
Case 2:19-mc-51174-MOB ECF No. 1, PageID.38 Filed 08/14/19 Page 38 of 60




            C: Text.

            M: or anything.

            C: I got you.

            M: I mean, as long as you don’t say anything wrong.

      80.   Toll records for Subject Device 3 showed there were 23 calls

between this number and CHS-1. There were also 101 calls and 12 text

messages with Individual UY, 20 calls with the number identified as

belonging to MATTHEWS’ wife, and 5 calls with (248) 254-3279 which

open source databases identified as belonging to Company B.

      81.    Records related to Office Line 1 were obtained from Comcast

via subpoena. These records identify the subscriber as Matthews Enterprise,

18966 Greenfield Rd, Detroit, Michigan and relate to a land-line telephone.

      82.   According to Medicare documents, Office Line 1 was provided

to Medicare as one of the contact numbers from OAKVIEW. Toll records

showed this number had 90 contacts with Wisconsin Physician Service, a

Medicare contractor. There were also 6 calls were Individual UY and 10

calls with (248) 268-3733. Open source databases identified this number as

belonging to Company C, the physician’s office which faxed the patient

referrals to CHS-1.




                                     37
Case 2:19-mc-51174-MOB ECF No. 1, PageID.39 Filed 08/14/19 Page 39 of 60




             H. USE OF COMPUTERS

      83.    Affiant has reviewed consensual video recordings made by

CHS-1 at the direction of law enforcement of his/her interactions with

MATTHEWS at 18954 - 18966 Greenfield Road, Detroit, Michigan. While

reviewing one of the recordings made by CHS-1, Affiant observed a

computer in what CHS-1 identified as MATTHEWS’ office.

      84.    On August 9, 2019, Affiant spoke to former OAKVIEW

employee DG. Employee DG initially stated that he/she did not believe that

OAKVIEW used computers during its tenure, but then stated that there may

be a computer in MATTHEWS’ office.

      85.    Additionally, CHS-1 has told Affiant that there is a computer in

MATTHEWS’ office.

   V. LOCATION TO BE SEARCHED

      86.    This affidavit is made in support of an application for a warrant

to search the business known as New Beginnings Adult Center, Inc.

operating at 18966 Greenfield Road and 18954 Greenfield Road, Detroit

Michigan 48035. Based on my investigation, knowledge, experience, and

training, I know that medical providers store and maintain documents related

to their patients and their medical practice and that these documents can

include, but are not limited to billing and patient communications, treatment


                                      38
Case 2:19-mc-51174-MOB ECF No. 1, PageID.40 Filed 08/14/19 Page 40 of 60




plans, medical charts, documents reflecting diagnoses, progress notes,

patient bills, receipts of paid bills and claims for reimbursement, and other

business and financial documents. I seek to seize any and all such documents

and records (in whatever form stored – hard copy or by electronic media).

      87.    As noted above, Medicare and LARA records reflect the

business locations of OAKVIEW and NEW BEGINNINGS to be 18966

Greenfield Road and 18954 Greenfield Road, respectively. Affiant

conducted physical surveillance on multiple occasions in May and June

2019 in the general area of 18966 and 18954 Greenfield Road. These two

addresses were found to be different offices within the same office building.

Signage at 18966 Greenfield observed in May 2019 indicated it was the

location of OAKVIEW. That signage has since been removed. Affiant

observed what appeared to be patients in the rear of this office building

waiting to enter. The patients were waiting outside of a door labeled 18954.

      88.    CHS-1 reported that MATTHEWS’ day care facility, which

CHS-1 only knew as OAKVIEW despite the change in Medicare billings,

consisted of multiple addresses within the same building. Upon entering the

building, the facility was made up of multiple large rooms which were all

connected. In reviewing the video recordings, Affiant made the same

observations, noting that the facility primarily consisted of three to four


                                       39
Case 2:19-mc-51174-MOB ECF No. 1, PageID.41 Filed 08/14/19 Page 41 of 60




large rooms. Affiant also observed signage within the facility which showed

they were still using the OAKVIEW name.

      89.     CHS-1 provided a drawing of the layout of the facility and

identified MATTHEWS’ office.

      90.     NEW BEGINNINGS is actively billing Medicare. The

business submitted claims and was paid for psychotherapy as recently as

July 2019.

   VI.      REQUEST TO SEIZE CELLULAR TELEPHONES

      91.     Based on my training and experience, owners and operators of

medical and home health care offices, as well as conspirators in an illegal

scheme, rely upon cellular or mobile telephones in order to communicate via

telephone, text messaging, and email. This data is often crucial in identifying

other co-conspirators and the details of criminal activity.

      92.     As articulated above, CHS-1 advised agents s/he had discussed

matters involving the purchase of patient information with Matthews using

multiple cellular telephone numbers, including Subject Device 1, Subject

Device 2, and Subject Device 3. Additionally, I know that phone numbers

associated with MATTHEWS were in communication via text message and

over voice calls with a number of other individuals associated with




                                       40
Case 2:19-mc-51174-MOB ECF No. 1, PageID.42 Filed 08/14/19 Page 42 of 60




OAKVIEW and NEW BEGINNINGS and others known to law enforcement

to be involved in health care fraud.

      93.    Based on the information above, there is probable cause to

believe that Subject Device 1, Subject Device 2, and Subject Device 3,

currently serviced by Sprint, were used in a conspiracy to defraud Medicare,

a scheme to defraud Medicare, and/or a conspiracy to pay and/or receive

healthcare kickbacks.

   VII. REQUEST TO SEIZE COMPUTERS AND RECORDS

      94.    Based on my training and experience, business offices rely upon

computers to create and store data, including billing data. It is likely that the

provider’s insurance billing and patient records, documents, and materials will

be found stored on computers in their respective offices.

      95.    For the reasons stated above, there is probable cause to believe

that one or more computers in the offices at the Subject Premises were used

to generate false billings and contains information including records,

documents, and materials relating to these crimes.

      96.    Upon securing the premises, law enforcement personnel trained

in searching and seizing computer data (Computer Personnel) will access any

computer equipment and storage devices to determine whether these items can




                                       41
Case 2:19-mc-51174-MOB ECF No. 1, PageID.43 Filed 08/14/19 Page 43 of 60




be searched on-site in a reasonable amount of time and without jeopardizing

the ability to preserve data.

      97.    If the Computer Personnel determine that the data reviewed does

not fall within any of the items to be seized pursuant to this warrant or is not

otherwise legally seized, the government will return these items within a

reasonable period of time from the date of seizure unless further authorization

is obtained from the court.

      98.    Authority is sought to search any computer hardware or

computer related equipment capable of creating and/or storing information in

electronic or magnetic form. Computer related equipment includes, but is not

limited to, central processing unit(s), and/or peripheral equipment used to

facilitate the creation, transmission, encoding or storage of information.

Agents seek the authority to search for any or all information and/or data

stored in the form of magnetic or electronic encoding on computer media, or

on media capable of being read by a computer, or with the aid of computer

related equipment. This media includes, but is not limited to, floppy disk(s),

fixed hard disk(s), removable hard disk cartridge(s), tape(s), laser disk(s),

videocassette(s), CD-ROM(s), zip disk(s), smart card(s), memory stick(s),

memory calculator(s), PDA(s), and/or other media that is capable of storing

magnetic coding.


                                       42
Case 2:19-mc-51174-MOB ECF No. 1, PageID.44 Filed 08/14/19 Page 44 of 60




      99.    If occupants of the premises are unwilling to cooperate with the

agent(s) regarding the operation of an on-site computer system(s), and/or it

appears that there is/are data security devices involved, or the computer

system(s) utilizes unusual or proprietary equipment, the computer system may

be seized, along with the proprietary equipment. If the agent determines the

material found on the premises is too voluminous in size, and/or for any

technical reason the agent(s) on the scene cannot search for or image/copy the

information found on the premises, the computer system(s) and media may be

seized. Authority is sought to seize software, documentation and instruction

manuals, operating logs and manuals, utility programs, compilers,

interpreters, cabling and connectors, or any other equipment, programs, or

software used to facilitate direct or indirect communication with the computer

hardware and/or software.

      100. In most cases, a thorough search of the premises for information

that might be stored on storage media often requires the seizure of the physical

storage media and later off-site review consistent with the warrant. In lieu of

removing storage media from the premises, it is sometimes possible to make

an image copy of storage media. Generally speaking, imaging is the taking

of a complete electronic picture of the computer’s data, including all hidden

sectors and deleted files. Either seizure or imaging is often necessary to


                                       43
Case 2:19-mc-51174-MOB ECF No. 1, PageID.45 Filed 08/14/19 Page 45 of 60




ensure the accuracy and completeness of data recorded on the storage media,

and to prevent the loss of the data either from accidental or intentional

destruction.

      101. Based on the foregoing, and consistent with Rule 41(e)(2)(B),

when persons executing the warrant conclude that it would be impractical to

review the media on-site, authority is sought to seize or image storage media

that reasonably appear to contain some or all of the evidence described in the

warrant, thus permitting its later examination consistent with the warrant. The

examination may require techniques, including but not limited to computer

assisted scans of the entire medium, that might expose many parts of a hard

drive to human inspection in order to determine whether it is evidence

described by the warrant.

   VIII. SPECIAL INSTRUCTIONS REGARDING REVIEW OF

          SEIZED MATERIALS

      81. With respect to law enforcement’s review of the seized material

identified in Attachment B, law enforcement (i.e., the federal agents and

prosecutors working on this investigation and prosecution), along with other

government officials and contractors whom law enforcement deems

necessary to assist in the review of the seized material (collectively, the




                                       44
Case 2:19-mc-51174-MOB ECF No. 1, PageID.46 Filed 08/14/19 Page 46 of 60




“Review Team”) are hereby authorized to review, in the first instance, the

seized material.

      82.    If, during the review of the seized material, the review team

finds potentially privileged materials, the review team will: (1) immediately

cease its review of the potentially privileged materials at issue; (2) segregate

the potentially privileged materials at issue; and (3) take appropriate steps to

safeguard the potentially privileged materials at issue. Nothing in this

Instruction shall be construed to require the Review Team to cease or

suspend review of all the seized material upon discovery of the existence of

potentially privileged materials within a portion of the seized material.

   IX.      CONCLUSION

      102. Based on the foregoing, there is probable cause to believe, and I

do believe, that the Subject Premises, further described in Attachment A,

will contain the items set forth in Attachment B, which constitute evidence,

fruits of crime, contraband, and/or instrumentalities of the violations of Title

18 U.S.C. § 1347, Health Care Fraud, Title 18 U.S.C. §1349, Conspiracy to

Commit Health Care Fraud, Title 42, U.S.C. § 1320a-7b(b)(2)(A), Payment

of Kickbacks in Connection with a Federal Health Care Program, Title 42

U.S.C. § 1320a-7b(b)(1)(A) Soliciting and/or Receiving Kickbacks in

Connection with a Federal Health Care Program, and Title 18 U.S.C. § 371,


                                       45
Case 2:19-mc-51174-MOB ECF No. 1, PageID.47 Filed 08/14/19 Page 47 of 60




Conspiracy to Defraud the United States and Pay Health Care Kickbacks.

   X.      REQUEST FOR SEALING

        103. It is respectfully requested that this Court issue an order sealing,

until further order of the Court, all papers submitted in support of this

application, including the application and search warrant. I believe that

sealing this document is necessary because the items and information to be

seized are relevant to an ongoing investigation into the criminal

organizations as not all of the targets of this investigation will be searched at

this time. Premature disclosure of the contents of this affidavit and related

documents may have a significant and negative impact on the continuing

investigation and may severely jeopardize its effectiveness.




    Sworn to before me and signed in my
    Present and/or by reliable electronic means.



    Hon. Anthony P. Patti
    UNITED STATES MAGISTRATE JUDGE
    Dated: August 14, 2019




                                        46
   Case 2:19-mc-51174-MOB ECF No. 1, PageID.48 Filed 08/14/19 Page 48 of 60




                 ATTACHMENT A – Premises to be Searched



The premises to be searched are:

      18954 and 18966 Greenfield Road, Detroit, Michigan are units within a

commercial building located near the southeast corner of the intersection of

Greenfield and West Seven Mile Roads. Facing Greenfield Road, the building

consists of tan bricks in its lower portion and dark red bricks at the top. The

various store fronts are numbered and reflect the addresses listed above. The

rear of the building is made up of gray cinder blocks, some of which have been

painted white.

      18966 Greenfield is the second unit from the north. Facing Greenfield

Road, it has a bluish door. Above the door is a sign that reads, “Community

House 18966 Greenfield”. The rear of the unit contains what CHS-1 identified

as the employee entrance to OAKVIEW. The building is white cinder block and

the entrance is a black security door over another solid door.

      18954 Greenfield is in the middle of the commercial building. It has glass

windows and a glass door entrance. To the left of the door are the numbers

18954. The rear of the unit is gray cinder block and contains two blue-gray

doors with “18954” in white numbers. CHS-1 identified these as the patient

entrances.



                                         1
   Case 2:19-mc-51174-MOB ECF No. 1, PageID.49 Filed 08/14/19 Page 49 of 60




Overhead view from Greenfield Road




View of Selection above from Greenfield Road




18966 is the unit on the left; 18954 is the unit on the right.




                                            2
   Case 2:19-mc-51174-MOB ECF No. 1, PageID.50 Filed 08/14/19 Page 50 of 60



Overhead view from rear of building




View from alley behind building – left selection from above




                                         3
   Case 2:19-mc-51174-MOB ECF No. 1, PageID.51 Filed 08/14/19 Page 51 of 60



View from alley behind building – middle selection from above




View from alley behind building – right selection from above




                                        4
   Case 2:19-mc-51174-MOB ECF No. 1, PageID.52 Filed 08/14/19 Page 52 of 60



                                 ATTACHMENT B


                              ITEMS TO BE SEIZED

For the time period of October 1, 2014, to present - any and all of the following items
concerning or related to any individual or entity, known or unknown, who is
reasonably believed to be part of the scheme or a beneficiary of the scheme described
in the affidavit.


This information may be stored or filed and includes any format in which the
information may exist, including, without limitation, the media of hard copy,
computer hard disc, digital storage devices, and computer discs:



   1.    All records related in any way to patients of any of the above persons or
         businesses, including, without limitation, the following type of records:
         patient charts, files, records, insurance cards, licenses, identification cards,
         treatment cards, prescription records, patient ledger cards, patient
         complaints, patient sign-in sheets, appointment books, telephone logs,
         physician notes, nursing notes, medical assistant notes, social worker notes,
         original patient or referral source listings.

   2.    All documents constituting, concerning, or relating to bills, invoices and
         claims for payment or reimbursement for services billed to insurance
         companies, including Medicare, for any patients.

   3.    All financial and tax-related books, records and documents related in any
         way to the above persons or businesses, including, without limitation:

         a. Bank accounts, money market accounts, checking accounts, equity line
            of credit, investment accounts, stock fund accounts, bonds or bond funds;
            including deposits and disbursements, canceled checks or drafts,
            electronic transfers, ledgers, loan statements, and loan agreements;

         b. Credit/Automatic Teller Machine/Debit card accounts;



                                           1
Case 2:19-mc-51174-MOB ECF No. 1, PageID.53 Filed 08/14/19 Page 53 of 60



     c. All corporate, business, and personal tax returns, including, without
        limitation, any quarterly employment tax returns, withholding records,
        W-2s, and any Internal Revenue Service Form 1099s;

     d. All loan and credit information, including, without limitation, any letters
        of credit, revolving credit arrangements, loans, loan applications,
        financing arrangements, factoring arrangements, promissory notes,
        leases, or any other documents concerning sources of borrowed funds,
        including any applications;

     e. All information relating to the purchase, titling and insurance of vehicles,
        real estate and other assets, including safe deposit boxes and keys;

     f. All financial statements, accounts payable/receivable, and credit reports.


4.   Documentation of all patient appointments or scheduling and patient sign-in
     sheets.

5.   All documents consisting, concerning or relating to all current and former
     employees, including, without limitation, personnel files, employee rosters,
     names, addresses, telephone numbers, email addresses, time cards or similar
     records, expense reports, training information, certification verification,
     salary and compensation information, disciplinary records, licensure
     records, job applications, job descriptions, employment agreements and W-
     2 forms.

6.   All documents constituting, concerning or relating to work and personal
     diaries, calendars, logs, appointment books, and schedules.

7.   All documents related to the purchase, leasing, servicing or operation of any
     physical therapy equipment.

8.   All records related to any payments made to patients or patient
     recruiters/marketers to induce patients to seek treatment from any of the
     above referenced individuals or business.

9.   All invoices and supporting documentation evidencing monies owed to or
     received from any of the above referenced individuals or business.

                                      2
Case 2:19-mc-51174-MOB ECF No. 1, PageID.54 Filed 08/14/19 Page 54 of 60



10.   All contracts, billing agreements, professional services agreements, or any
      other contracts between the above referenced individuals or business, and
      any other individual, company, physician or billing company.

11.   All Medicare handbooks, manuals, instruction materials, newsletters or
      other Medicare publications.

12.   Records of control over other areas such as storage units where financial,
      medical or other billing records may be maintained.

13.   Records of control of the premises and things described, namely, utility bills,
      telephone bills, rent or lease records pertaining to or evidencing ownership
      or control of the premises to be searched.

14.   All retrievable information such as recorded telephone messages, and other
      electronically stored information and computer hardware, including, without
      limitation, floppy discs, compact discs or other data storage discs or tapes,
      thumb or flash drives. Any electronic storage media, including, without
      limitation, cellular telephones, pagers, electronic organizers, and PDAs,
      which may be held for such reasonable time as necessary to determine
      whether it contains data within the ambit of this warrant. Where data is
      found on a personal computer storage drive file, the agents executing this
      search warrant are authorized to seize, where necessary, the computer
      system’s input/output or “I/O” devices, software, documentation, and data
      security devices. When the computer analyst determines that these items are
      no longer necessary to retrieve and preserve that data evidence, they will be
      returned within a reasonable time.

15.   Instructions, memoranda, passwords, and other information relating to, or
      required to facilitate the operation of any computer equipment which
      contains any of the aforesaid information.

16.   Organizational or corporate papers filed with the appropriate state agencies
      and any amendments thereto, including, without limitation, articles of
      incorporation, by-laws and annual reports.

17.   All correspondence, including memoranda, letters, and electronic mailings
      (emails) concerning any of the records described in the previous paragraphs.


                                       3
Case 2:19-mc-51174-MOB ECF No. 1, PageID.55 Filed 08/14/19 Page 55 of 60



18.   Currency or other items of significant value reasonably believed to be
      proceeds, fruits or instrumentalities of the illegal activity described in the
      affidavit for this search warrant.

19.   Records related to assets or items of significant value reasonably believed to
      be proceeds of the illegal activity described in the affidavit for this search
      warrant.


20.   Regarding records and information pertaining to the above stated offense
      which may be stored in digital form, law enforcement personnel executing
      this search warrant will employ the following procedure in searching for
      data capable of being read, stored or interpreted by a computer:

      a. Upon securing the premises, law enforcement personnel trained in
         searching and seizing computer data (the “computer personnel”) will
         make an initial review of any computer equipment and storage devices
         to determine whether or not these items can be searched on-site in a
         reasonable amount of time and without jeopardizing the ability to
         preserve the data.


      b. If the computer equipment and storage devices cannot be searched on-
         site in a reasonable amount of time and without jeopardizing the
         preservation of the data, then the computer personnel will determine
         whether it is practical to copy/image the data.

      c. If the computer personnel determine it is not practical to perform on-site
         searching, copying or imaging (due to time, technical or other
         considerations), then the computer equipment and storage devices will
         be seized and transported to an appropriate law enforcement laboratory
         for review. The computer equipment and storage devices will be
         reviewed by appropriately trained personnel in order to extract and seize
         any data that falls within the list of items to be seized set forth herein.

      d. Any data storage device that is encrypted and unreadable will not be
         returned until law enforcement personnel have determined that it or its
         data do not constitute (1) an instrumentality of the offense, (2) a fruit of
         the criminal activity, (3) contraband, (4) otherwise unlawfully possessed
         property, or (5) items that fall within the list of items to be seized set forth
         within.
                                         4
Case 2:19-mc-51174-MOB ECF No. 1, PageID.56 Filed 08/14/19 Page 56 of 60




     e. In searching the data, computer personnel may examine all of the data
        contained in the computer equipment and storage devices to view their
        precise contents and determine whether the data falls within the items to
        be seized as set forth herein.

     f. If the computer personnel determine that the computer equipment and
        storage devices are no longer necessary to retrieve and preserve the data,
        and the items are not subject to seizure pursuant to Federal Rule of
        Criminal Procedure 41 (b), the government will return these items within
        a reasonable period of time.

     g. In order to search for data pertaining to the above stated offenses that is
        capable of being read or interpreted by a computer, law enforcement
        personnel will need to seize and search the following items, subject to
        the procedures set forth above:

            i. Any computer equipment and storage device capable of being used
               to commit or store evidence of the offenses listed above;

           ii. Any computer equipment used to facilitate the transmission,
               creation, display, encoding or storage of data, including but not
               limited to word processing equipment, modems, docking stations,
               monitors, printer, plotters, encryption devices, and optical
               scanners;

          iii. Any magnetic, electronic or optical storage device capable of
               storing data such as floppy disks, fixed hard disk drives, external
               hard drives and enclosures, network attached storage units,
               removable hard disk cartridges, tapes, laser disks, videocassettes,
               CD’s, DVD’s, zip disks, smart cards, memory sticks, memory
               calculators, PDA’s, USB flash drives, printers and fax machines
               with memory buffers, PC cards, electronic dialers, electronic
               notebooks, mobile telephones, answering machines and/or other
               media that is capable of storing magnetic coding;

          iv. Any documentation, operating logs and reference manuals
              regarding the operation of the computer equipment, storage
              devices, or software;

                                      5
Case 2:19-mc-51174-MOB ECF No. 1, PageID.57 Filed 08/14/19 Page 57 of 60



            v. Any applications, utility programs, compilers, interpreters, and
               other software used to facilitate direct or indirect communication
               with the computer hardware, storage devices or data to be
               searched;

           vi. Any physical keys, encryption devices or similar physical items
               that are necessary to gain access to the computer equipment,
               storage devices or data; and

          vii. Any passwords, password files, test keys, encryption codes, or
               other information necessary to access the computer equipment,
               storage devices or data.

21.   The terms “records,” “documents,” “communications,” and “applications,”
      include all of the foregoing items of evidence in whatever form and by
      whatever means such records, documents, communications, applications,
      their drafts or their modifications may have been created or stored, including
      (but not limited to) any handmade form (such as writing or drawing with any
      implement, on any surface, directly or indirectly); any photographic form
      (such as microfilm, microfiche, prints, slides, negative, videotapes,
      photocopies); any mechanical form (such as printing or typing); any
      electrical, electronic or magnetic form (such as tape recordings, cassettes,
      compact discs, or any information on an electronic or magnetic storage
      device, such as floppy diskettes, hard drives, backup tapes, CD ROMs,
      optical discs, printer buffers, smart cards, memory calculators, or electronic
      notebooks, as well as printouts and readouts from any magnetic storage
      device).




                                       6
     Case 2:19-mc-51174-MOB ECF No. 1, PageID.58 Filed 08/14/19 Page 58 of 60



                        ADDENDUM TO ATTACHMENT B




        With respect to law enforcement’s review of the Devices, law enforcement

(i.e., the federal agents and prosecutors working on this investigation and

prosecution), along with other government officials and contractors whom law

enforcement deems necessary to assist in the review of the Devices (collectively, the

“Review Team”) are hereby authorized to review, in the first instance, the Devices

and the information and materials contained in them, as set forth in this Attachment

B.


        If law enforcement determines that all, some, or a portion of the information

or materials on the Devices contain or may contain information or material subject

to a claim of attorney-client privilege or work-product protection (the “Potentially

Privileged Materials”), the Review Team is hereby ordered to: (1) immediately cease

its review of the specific Potentially Privileged Materials at issue; (2) segregate the

specific Potentially Privileged Materials at issue; and (3) take appropriate steps to

safeguard the specific Potentially Privileged Materials at issue.


        Nothing in this addendum shall be construed to require law enforcement to

cease or suspend the Review Team’s review of the Devices upon discovery of the

existence of Potentially Privileged Materials on one or more of the Devices.



                                           7
                  Case 2:19-mc-51174-MOB ECF No. 1, AUSA:
                                                    PageID.59   Filed 08/14/19
                                                          John McCormack IV    Page  59 of (202)
                                                                                Telephone: 60 262-7011
AO 93 (Rev. 11/13) Search and Seizure Warrant                  Agent:              Stephen T. Osterling            Telephone: (313) 815-7887


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan
                   In the Matter of the Search of
                                                                           )
              (Briefly describe the property to be searched
                                                                           )             Case: 2:19-mc-51174 -1
               or identify the person by name and address)
                                                                           )    Case No. Judge: Battani, Marianne O.
          NEW BEGINNINGS ADULT CENTER
                                                                           )              Filed: 08-14-2019 At 11:19 AM
          INC. / OAKVIEW ADULT DAY CARE                                    )             IN RE:SEALED MATTER(SW)(MLW)
          18954 – 18966 Greenfield Road                                    )
          Detroit, Michigan 48235
                                                SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of        Michigan                         .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.




        YOU ARE COMMANDED to execute this warrant on or before August 27th, 2019                    (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                                (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                        .


Date and time issued:           August 14, 2019       10:57 am
                                                                                                          Judge’s signature

City and state:        Detroit, MI                                              Hon. Anthony P. Patti           U. S. Magistrate Judge
                                                                                                      Printed name and title
                  Case 2:19-mc-51174-MOB ECF No. 1, PageID.60 Filed 08/14/19 Page 60 of 60
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
